67786: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-20460: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 67786


Short Caption:JUSTIN VS. DIST. CT. (STATE)Classification:Original Proceeding - Civil - Mandamus


Lower Court Case(s):Washoe Co. - Second Judicial DistrictCase Status:Rehearing Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/12/2016How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


PetitionerInternational Fidelity Insurance CompanyRichard F. Cornell


PetitionerJustin Bros Bail Bonds


PetitionerRichard JustinRichard F. Cornell


Real Party in InterestThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Washoe County District Attorney)
						Keith G. Munro
							(Washoe County District Attorney)
						


RespondentJanet J. BerryRobert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





+
						Due Items
					


Due DateStatusDue ItemDue From


08/08/2016OpenAnswer/Rehearing/En Banc ReconsiderationReal Party in Interest





Docket Entries


DateTypeDescriptionPending?Document


04/13/2015Filing FeeFiling fee paid. E-Payment $250.00 from Richard F. Cornell.


04/13/2015Petition/WritFiled Original Petition for Writ of Mandamus.15-11008




04/13/2015Other Incoming DocumentFiled Memorandum of Points and Authorities in Support of Petition for Writ of Mandamus.15-11032




04/13/2015AppendixFiled Exhibits to Petition for Writ of Mandamus.15-11035




04/17/2015Notice/IncomingFiled Proof of Service.15-11700




05/20/2015Order/ProceduralFiled Order Directing Answers. Respondent and Real Party in Interest Answers due: 30 days. Petitioners shall have 15 days from service of the last-filed answer to file and serve any reply.15-15447




06/12/2015Notice/IncomingFiled Notice of Appearance of Counsel, Robert L. Eisenberg for the Respondent, Janet J. Berry, District Judge.15-17979




06/15/2015Petition/WritFiled Respondent Judge Janet J. Berry's Answer to Petition for Writ of Mandamus.15-18230




06/15/2015AppendixFiled Respondent's Appendix.15-18231




06/16/2015Petition/WritFiled State of Nevada's Answer to Petition for Writ of Mandamus.15-18270




06/22/2015Petition/WritFiled Reply to Answer of Respondent, Judge Janet Berry and Real Party in Interest, The State of Nevada.15-19061




02/12/2016Order/ProceduralFiled Order Submitting for Decision without Oral Argument..16-04713




06/30/2016Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before: Douglas/Cherry/Gibbons. Author: Douglas, J. Majority: Douglas/Cherry/Gibbons. 132 Nev. Adv. Opn. No. 47. NNP16D-MD/MC/MG16-20460




07/15/2016Post-Judgment PetitionFiled Petition for Rehearing.Y16-22167




07/18/2016Filing FeeRehearing Filing Fee Paid. $150.00 from Law Office of Richard F. Cornell. Check No. 16017.


07/22/2016Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Real Party in Interest's Answer due:  15 days.16-22922